ORDER
PER CURIAM.
Edgar Harris (Defendant) appeals from the sentence and judgment entered following a jury verdict convicting him of one count of robbery in the first degree (Count I), in violation of Section 569.020 RSMo 1994,1 and one count of armed criminal action (Count II), in violation of Section 571.015. The trial court sentenced Defendant to fifteen years imprisonment on Count I and ten years imprisonment on Count II, to run consecutively with Count I. Defendant argues on appeal the trial court erred: (1) in allowing into evidence two separate statements regarding a previous unrelated robbery by Defendant which improperly showed Defendant’s propensity to commit the robbery for which Defendant was on trial; and (2) in overruling Defendant’s motion in limine and objection during trial to evidence in Defendant’s statement to the police that he had consumed alcohol and smoked marijuana the day before or the day of the alleged robbery because that evidence did not tend to establish the elements of robbery in the first degree.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. All subsequent statutory citations will be to RSMo 1994 unless otherwise indicated.